Temple, J., concurring.
I concur. I wish to say, however, that I do not think it is usual, in actions of this character, in the complaint to call upon the defendant to set out his interest, title, or claim. When such matter is contained in a complaint it is simply surplusage. The defendant is not called upon to set up his title, unless that be necessary under ordinary rules of pleading to enable him to introduce the evidence necessary to his defense.
I think in all cases in which the defendant is in possession actions of this character are actions at law, and the legislature cannot convert it into an equitable action by styling it an action to quiet title.